Citation Nr: 1738454	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1996 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of this proceeding is associated with the claims file.  This matter was previously before the Board in October 2016, when it was remanded for additional development.  

The issue of entitlement to a TDIU has been raised by the record in a May 2017 letter from the Veteran's representative, but it has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDING OF FACT

The Veteran's bilateral pes planus is a congenital or developmental defect that is not subject to compensation within the meaning of applicable legislation, and the preponderance of the evidence is against a finding of any additional disability due to an in-service disease or injury that was superimposed upon his bilateral pes planus defect.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's bilateral pes planus defect have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Compliance

The Board previously remanded the Veteran's claim for additional development in October 2016.  Specifically, it was remanded to afford the Veteran a VA examination addressing the nature and etiology of the Veteran's claimed disability.  Of note, the examiner was asked to address whether the Veteran's bilateral pes planus constituted a congenital or developmental disease or defect, or an acquired disease or injury.  Following the Board's remand order, the Veteran was afforded a VA examination in March 2017, and a review of the examination report reflects that the examiner addressed the inquiries that were posed by the Board in its October 2016 remand order.  Accordingly, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, the RO provided pre-adjudication notice, by letter, in June 2010.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  In addition, the Veteran was afforded VA foot conditions examinations in May 2011 and March 2017.  As neither the Veteran nor his representative have identified any additional relevant evidence concerning his claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

In general, a veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a claimant must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For VA compensation purposes, congenital or developmental defects are not considered diseases or injuries.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 515-16 (1996).  Thus, in general, service connection may not be granted for congenital or developmental defects.  See 38 C.F.R. § 3.303(c).  However, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (Oct. 30, 1990).  Additionally, under certain circumstances, service connection may be warranted for congenital or developmental diseases, as opposed to defects.  See VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306.  

For purposes of applying 38 C.F.R. § 3.303(c), "disease" has been broadly-defined as any deviation from, or interruption of, the normal structure of function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90.  On the other hand, the term "defect" is definable as a structural or inherent abnormality or condition, which is more or less stationary in nature, and which is generally incapable of improvement or deterioration.  See id.  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See id.  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for bilateral pes planus.  As reflected in a July 2010 statement, the Veteran maintains that he has had foot pain since joining the military.  

In the Veteran's August 1995 enlistment report of medical examination, his feet were clinically evaluated as abnormal.  Specifically, it was noted that he had moderate, asymptomatic pes planus.  There are no service treatment records reflecting treatment for any foot-related conditions, and the record does not contain a separation report of medical examination.  

Following service, a May 2005 receipt from the Good Feet Store indicates that the Veteran received orthotic inserts based on an individualized foot scan.  

VA treatment records dated between April 2010 and February 2011 show treatment for the Veteran's bilateral pes planus and indicate that orthotics were ordered.  

The Veteran was afforded a VA foot conditions examination in May 2011.  The Veteran maintained that he experienced foot pain on the medial aspect of his foot every day, especially after running and after exercising, and that the onset of his condition was in 1997.  The Veteran maintained that he was told he had flat feet in 2004, when he went to "Dr. Good Feet" and was given inserts, which did not help his symptoms.  There was no tingling sensation noted.  Rest and pain medication improved his pain, and it was noted that he also received shoe inserts from VA podiatry that seemed to help.  According to the examination report, there was no history of trauma to the feet.  

The examination report referenced an August 2010 VA podiatry consult, which included various findings.  Specifically, the Veteran's ankle, subtalar, and 1st metatarsophalangeal joint ranges of motion were within normal limits, as were his capillary-filling time, skin temperature, and skin color.  There were no varicosities present, and his dorsalis pedis and posterior tibial pulses measured 2/4 bilaterally.  April 2010 X-rays of Veteran's feet showed bilateral pes planus deformities and were otherwise negative.  There were no fractures, dislocations, or erosions, and the Veteran's joint spaces were normal.  On examination, there was evidence of tenderness on the medial aspect of the arches upon pressing hard, but there was no joint stiffness, skin or vascular foot abnormality, or evidence of malunion or nonunion of the tarsal or metatarsal bones.  The examiner gave a diagnosis of bilateral pes planus deformity and indicated that the condition was not congenital or developmental.  The examiner also opined that the Veteran's pes planus was most likely caused by, or a result of, his active duty service.  Specifically, the examiner noted that the Veteran's pes planus was asymptomatic when he entered service and that it was most likely exacerbated while on active duty.  

VA primary care treatment records dated in September 2015 and April 2016 note that the Veteran complained of foot pain and that his orthotics were not helping him.  He was assessed with foot pain due to flat feet (pes planus, congenital).  

At his July 2016 Travel Board hearing, the Veteran maintained that his pes planus worsened during service on account of in-service activities, such as regularly marching long distances and having to spend a lot of time on his feet.  He also detailed an occurrence during basic training, when his toe reportedly became numb, and his toenail fell off.  The Veteran stated that he went to sick call and was told that this was "normal."  The Veteran testified that he never went to sick call again for his feet, in part, to avoid being "ridiculed."  The Veteran indicated that his feet had hurt since service.  

The Veteran was afforded another VA examination in March 2017.  The Veteran reported chronic foot pain since 1997, particularly, pain on the bottom of his feet after prolonged walking or standing.  The Veteran used orthotics for both feet, but he remained symptomatic.  There was pain noted on manipulation of the feet, but there was not swelling on use or extreme tenderness of the plantar surfaces.  There was no objective evidence of marked deformity or pronation.  The examination report provides that according to X-ray imaging of the feet, there was no degenerative or traumatic arthritis.  The Veteran's diagnosis was bilateral pes planus, and there were no other foot injuries or conditions.  

The examiner wrote that the Veteran's bilateral pes planus clearly and unmistakably existed prior to service, as he was noted to have asymptomatic, moderate pes planus in his enlistment examination report.  The examiner also opined that the Veteran's bilateral pes planus was a congenital or developmental defect because he was diagnosed with bilateral pes planus in August 1995, at the age of seventeen.  The examiner referenced April 2010 X-ray findings, which showed bilateral pes planus deformities, but were otherwise negative.  The examiner maintained that on account of these X-ray findings, there was not any additional disability due to an in-service disease or injury that was superimposed on the Veteran's bilateral pes planus defect.  The examiner also noted that there was no objective evidence of treatment for, or diagnoses of, foot pain during the Veteran's active service.  

	Legal Analysis

Based upon careful review of the evidence and the above-noted legal authority, the Veteran is not entitled to service connection for his bilateral pes planus.  The objective medical evidence, particularly the March 2017 examination report, indicates that the Veteran's bilateral pes planus is a congenital or developmental defect, and it is therefore not a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  The March 2017 examination report provides that because the Veteran was only seventeen when he was diagnosed with bilateral pes planus at his enlistment examination in August 1995, his bilateral pes planus is considered a congenital or developmental defect, as opposed to a congenital or developmental disease, or an acquired disease or injury.  The March 2017 examiner based his opinion on an examination of the Veteran, the Veteran's reports, pertinent medical records, and his expertise as a medical doctor.  As such, the examiner's opinion is not only thorough, but it is also highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

In this regard, the Board acknowledges that the May 2011 examiner indicated that the Veteran's bilateral pes planus was neither congenital nor developmental.  However, the examiner provided no rationale in support of this conclusion.  As such, it has limited probative value and is outweighed by the March 2017 examiner's opinion.  See id.; see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As noted above, the March 2017 examiner maintained that because the Veteran was diagnosed with bilateral pes planus at the age of seventeen, it was considered a congenital or developmental defect.  Moreover, the March 2017 examiner's opinion that the Veteran's bilateral pes planus is a congenital or development defect is consistent with VA primary care treatment records from September 2015 and April 2016, which include assessments of foot pain due to flat feet (pes planus, congenital).  

In absence of a superimposed disease or injury, service connection cannot be granted for congenital or developmental defects, as they are not considered diseases or injuries within the meaning of applicable laws and regulations relating to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  Here, there is no objective evidence to support a finding of any additional disability that resulted from the Veteran's bilateral pes planus defect being subject to, or aggravated by, a superimposed disease or injury.  In opining that there was no additional disability due to a superimposed disease or injury upon the Veteran's bilateral pes planus defect, the March 2017 VA examiner stressed that X-rays of the Veteran's feet only showed evidence of bilateral pes planus, but not of any other deformities or conditions.  Additionally, there was no objective evidence of treatment for, or diagnoses of, foot pain during active service.  For the reasons noted above, the examiner's opinion is thorough and highly probative.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 300-01.  Moreover, there is no objective evidence of record that indicates otherwise.  As such, service connection for the Veteran's bilateral pes planus defect is not warranted.  

In reaching this conclusion, the Board acknowledges that the May 2011 VA examiner opined that because the Veteran's pes planus was asymptomatic on entrance into service, it was most likely exacerbated during his active duty service.  However, evidence of exacerbation of a congenital or developmental defect, alone, cannot support an award of service connection where, as here, the preponderance of the evidence is against a finding of a superimposed disease or injury.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  Crucially, the May 2011 examiner's opinion provides no indication of any specific disease or injury that was superimposed upon the Veteran's bilateral pes planus, and which created additional disability.  

The Board has also considered the Veteran's assertions and notes that there is no indication that the Veteran has medical training or expertise.  Thus, as a lay witness, the Veteran is competent to report on factors such as his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70.  Further, the Board has no reason to doubt that the Veteran has a history of foot pain.  Nevertheless, determining whether a particular condition, such as pes planus, is a congenital or developmental defect, a congenital or developmental disease, or an acquired disease or injury, is beyond the scope of lay observation, and as such, this determination requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno, 6 Vet. App. at 469-70.  For the reasons detailed above, the preponderance of the competent evidence indicates that the Veteran's bilateral pes planus is a congenital or developmental defect.  The Board also acknowledges the Veteran's contention that his bilateral pes planus defect worsened beyond its natural progression due to in-service activities.  However, there is no competent evidence of record indicating a superimposed disease or injury.  To the extent that the Veteran maintains that the reported in-service occurrence of his toenail coming off constitutes an in-service disease or injury superimposed upon his bilateral pes planus defect, this contention is outweighed by the March 2017 examiner's opinion.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As detailed above, X-rays of the Veteran's feet showed bilateral pes planus deformities, but they were otherwise negative, and as such, the examiner found that there was no evidence of superimposed disease or injury upon the Veteran's pes planus.  

In summary, the preponderance of the evidence indicates that the Veteran's bilateral pes planus is a congenital or developmental defect, and there is no objective evidence to support a finding of additional disability due to an in-service disease or injury superimposed upon the Veteran's bilateral pes planus defect.  As such, the Veteran's bilateral pes planus defect is not a disability for purposes of VA compensation, and service connection must be denied as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.09.  


ORDER

Entitlement to service connection for the Veteran's bilateral pes planus defect is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


